Opinion issued August 25, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00876-CR
                              NO. 01-13-00877-CR
                            ———————————
                      BERNARD CARDENAS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                   On Appeal from the 182nd District Court
                            Harris County, Texas
                  Trial Court Case Nos. 1365164 and 1365165



                        MEMORANDUM OPINION

      Appellant, Bernard Cardenas, without agreed punishment recommendations

from the State, pleaded guilty to the offenses of burglary of a habitation, enhanced

by a prior felony conviction, and felon in possession of a firearm, enhanced by a
prior felony conviction.1 The trial court found appellant guilty and assessed

punishment at confinement for fifty-five years for burglary of a habitation and

confinement for twenty years for felon in possession of a firearm, with the

sentences to run concurrently. The trial certified that these cases are not

plea-bargain cases and that appellant has the right to appeal. Appellant timely filed

notices of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Counsel has

certified that he delivered a copy of the brief to appellant and informed him of his

right to obtain a copy of, and examine the appellate record, and file a response.


1
      See TEX. PENAL CODE ANN. §§ 30.02, 46.04(a)(2) (West 2011).
                                          2
      In his pro se response, appellant contends that he received ineffective

assistance of counsel at trial and on appeal. He further contends that, during the

plea proceedings, the trial judge made improper comments that demonstrated bias

and prejudice and brought “undue influence to the appellant’s pleading of guilty”

and asserts that the trial judge should have recused himself.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.




                                          3
      We affirm the judgments of the trial court and grant counsel’s motion to

withdraw.2 Attorney Mark A. Rubal must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).



                                   PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           4